Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/22.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “selecting one of the additional air chamber members with the corresponding resonance frequency from the additional air chamber members in accordance with a size of a tire used in combination with the vehicle wheel.” This limitation is a mental process. In other words, this is choosing something (selecting an air chamber member) based off the consideration of something else (e.g. size of a tire) so this is a process or matter of judgment that may be performed in the mind. Specifically, the claim is drawn to the abstract idea of assigning an air chamber member to achieve a particular resonance frequency of a wheel. See In Re Brown, 645 Fed. Appx. 1014 (Fed. Cir. 2016). Thus, the “selecting” limitation is directed to an abstract idea. 
Further, this judicial exception is not integrated into a practical application because the mere “preparing” (i.e. “manufactur[ing]” as set forth in page 12, 3–9) is not enough to qualify as significantly more. Specifically, the step of preparing is generally linking the use of the judicial exception to a particular technological environment or field of use and thus fails to set forth any particular structure of the resonator. In fact, other than being produced, there is no limiting structure of the resonator set forth in the claim. In other words, this limitation is nothing more than an attempt to generally link the above-mentioned mental process of selecting to a technological field of wheel resonators. Similarly, the preamble merely recites intended use of an air chamber member to the extent that such is used on a wheel so, for the same reasons, the preamble merely generally links the judicial exception to the art of wheels resonators or wheels. 
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the step of preparing is generally linking the use of the idea of selecting to a field of use. The preparing limitation and the preamble is too generally set forth without any explanation of what steps of preparation occurs such that the abstract idea (mental process of selecting) is merely just generally linked to the “preparing” limitation and the field of use of wheels or wheel resonators. The claims are not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what exactly is referenced by “each size of the vehicle wheel.” Specifically, a wheel is introduced in the preamble and individual wheels are not conventionally known to vary in size once prepared or manufactured. For example, individual wheels are not conventionally known to expand or contract in size upon the production of said wheel. The claim language cited above indicates a wheel with varying sizes (i.e. each size of the…wheel). Thus, it is not clear what the metes and bounds are of this limitation in view of the preamble. Examiner’s recommendation, based on an understanding of the specification, is to set forth “a wheel” in the preamble and then change “each size of the vehicle wheel” to --a given size of a vehicle wheel--for greater clarity. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006341674 A to Kamiyama.
Regarding claim 1, Kamiyama discloses a method of configuring an additional air chamber member on an outer circumferential surface of a well portion of the vehicle 5wheel as a Helmholtz resonator in a tire air chamber, comprising: preparing a plurality of additional air chamber members (see Fig. 1(a) for a first set of merely 15A or a second set of both 15A and 15B) for each size of the vehicle wheel, each additional air chamber member corresponding to a different resonance frequency; and selecting one of the additional air chamber members with the 10 corresponding resonance frequency from the additional air chamber members in accordance with a size of a tire used in combination with the vehicle wheel (as the sizing of the resonator is optimized pursuant to the formula of [0018]; and see lines 164-165; examiner notes that the tire size would be a function of the “sound velocity inside the tire air chamber MC). 
Regarding claims 2–10, Kamiyama discloses equal interval in frequency as between merely 15A (see [0015], ln 140-142) and unequal as between pairs 15A and 15B (see [0015], ln 143-145 for 15B). As to the “narrower” limitations, such would be met based on the embodiment of Fig. 6 or Fig. 8 and which air chambers are relied upon as the recited “additional air chamber members.” In other words, there is nothing in the claim requiring each of the 8 air chamber members of Fig. 6 to be relied upon so only 4 of the 15B (i.e. low frequency) could be relied upon along with both 15A (high frequency) therein such that the spacing of 15B is narrower than placement of 15A. Similarly, for Fig. 8, 15A spacing is narrower between each if all (4) air chamber members 15A are relied upon and just (2) air chamber members 15B are relied upon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of CA 2895264 to Kamiyama (Kamiyama II).
Regarding claims 1-10, Kamiyama discloses each of the limitations set forth therein as discussed above under the rejections under 35 USC 102, but the resonator structure of Kamiyama is not set forth as a structurally separate element from the wheel. To advance prosecution, Examiner additionally presents this rejection as Kamiyama II sets forth a structurally separate resonator. It would have been obvious to one of ordinary skill in the art to incorporate the modularity nature of Kamiyama II into the invention of Kamiyama with the motivation of providing an after-market feature for a wheel thus reducing wheel manufacturing costs due to specialized shapes and sizes of certain components of the wheel as required by Kamiyama. Examiner notes that there is not a structurally separate limitation in the claim but affords weight to the preamble and the invention as disclosed by presenting this rejection in the interest of advancing prosecution. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617